Exhibit 10.1

EXECUTION VERSION

JOINDER AGREEMENT

This Joinder Agreement is dated as of October 2, 2012 (this “Agreement”), by and
among the undersigned financial institutions (each a “New Term Loan Lender” and
collectively the “New Term Loan Lenders”), Valeant Pharmaceuticals
International, Inc., a corporation continued under the federal laws of Canada
(“Borrower”), the undersigned subsidiaries of Borrower and Goldman Sachs Lending
Partners LLC (“GSLP”), as Administrative Agent and Collateral Agent.

RECITALS:

WHEREAS, reference is hereby made to the Third Amended and Restated Credit and
Guaranty Agreement, dated as of February 13, 2012, as amended by Amendment
No. 1, dated as of March 6, 2012, by Amendment No. 2, dated as of September 10,
2012, by the Joinder Agreement, dated as of June 14, 2012, by the Joinder
Agreement, dated as of July 9, 2012, and by the Joinder Agreement, dated as of
September 11, 2012 (as it may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
among Borrower, certain Subsidiaries of Borrower, as Guarantors, the Lenders
party thereto from time to time, GSLP, J.P. Morgan Securities LLC and Morgan
Stanley Senior Funding, Inc. (“Morgan Stanley”), as Joint Lead Arrangers and
Joint Bookrunners, JPMorgan Chase Bank, N.A. (“JPMorgan”) and Morgan Stanley, as
Co-Syndication Agents, JPMorgan, as Issuing Bank, GSLP, as Administrative Agent
and Collateral Agent, and the other Agents party thereto;

WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may obtain New Revolving Loan Commitments and/or New Term Loan Commitments by
entering into one or more Joinder Agreements with the New Term Loan Lenders;

WHEREAS, pursuant to Section 2.25 of the Credit Agreement, the Credit Agreement
may, without the consent of any other Lenders, be amended as may be necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of Section 2.25 of the Credit Agreement; and

WHEREAS, each New Term Loan Lender that executes and delivers a cashless
settlement election to this Agreement substantially in the form of Exhibit A
hereto (an “Election”) shall be deemed, upon effectiveness of this Agreement, to
have exchanged all (or such lesser amount allocated to it by the Joint Lead
Arrangers) of its Tranche B Term Loans, Series A Tranche B Term Loans and/or
Series B Tranche B Term Loans, as applicable, for Series D Tranche B Term Loans
(such exchanged Series D Tranche B Loans, “Exchanged Series D Tranche B Loans”);

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each New Term Loan Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Credit Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes Administrative Agent and



--------------------------------------------------------------------------------

each other Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement and the other Credit Documents as are
delegated to Administrative Agent or such other Agent, as the case may be, by
the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

Each New Term Loan Lender hereby commits to provide its respective New Term Loan
Commitment on the terms and subject to the conditions set forth below and such
New Term Loan Commitment (other than with respect to the Exchanged Series D
Tranche B Term Loans) for each New Term Loan Lender is set forth on Schedule A
annexed hereto:

 

1. Applicable Margin. The Applicable Margin for each New Term Loan made pursuant
to this Agreement (each a “Series D Tranche B Term Loan”) shall mean, as of any
date of determination, (A) with respect to Series D Tranche B Term Loans that
are Eurodollar Loans, 3.25% per annum, and (B) with respect to Series D Tranche
B Term Loans that are Base Rate Loans, 2.25% per annum.

 

2. Principal Payments. Borrower shall make principal payments on the Series D
Tranche B Term Loans in installments on the dates and in the amounts equal to
the percentage set forth below of an amount equal to the aggregate principal
amount of the Series D Tranche B Term Loans outstanding as of the date hereof:

 


Amortization Date

   Series D Tranche B Term
Loan Installments  

March 31, 2013

     0.25%   

June 30, 2013

     0.25%   

September 30, 2013

     0.25%   

December 31, 2013

     0.25%   

March 31, 2014

     0.25%   

June 30, 2014

     0.25%   

September 30, 2014

     0.25%   

December 31, 2014

     0.25%   

March 31, 2015

     0.25%   

June 30, 2015

     0.25%   

September 30, 2015

     0.25%   

December 31, 2015

     0.25%   

March 31, 2016

     0.25%   

June 30, 2016

     0.25%   

September 30, 2016

     0.25%   

December 31, 2016

     0.25%   

March 31, 2017

     0.25%   

June 30, 2017

     0.25%   

September 30, 2017

     0.25%   

December 31, 2017

     0.25%   

March 31, 2018

     0.25%   

June 30, 2018

     0.25%   

September 30, 2018

     0.25%   

December 31, 2018

     0.25%   

February 13, 2019 (the “Series D Tranche B Term Loan Maturity Date”)

     Remaining Balance   

 

-2-



--------------------------------------------------------------------------------

3. Voluntary and Mandatory Prepayments. Scheduled installments of principal of
the Series D Tranche B Term Loans set forth above shall be reduced in connection
with any voluntary or mandatory prepayments of the Series D Tranche B Term Loans
in accordance with Sections 2.12, 2.13 and 2.14 of the Credit Agreement
respectively.

 

4. Prepayment Premium. In the event that on or prior to the first anniversary of
the Series D Tranche B Term Loan Funding Date, the Borrower (x) makes any
prepayment of the Series D Tranche B Term Loans in connection with any Repricing
Transaction or (y) effects any amendment of the Credit Agreement resulting in a
Repricing Transaction, the Borrower shall pay to the Administrative Agent, for
the ratable account of each of the applicable Lenders, (I) in the case of clause
(x) above, a prepayment premium of 1% of the amount of the Series D Tranche B
Term Loans being prepaid and (II) in the case of clause (y) above, a payment
equal to 1% of the aggregate amount of the applicable Series D Tranche B Term
Loans outstanding immediately prior to such amendment.

 

   For purposes of this Agreement, a “Repricing Transaction” means the
prepayment or refinancing of all or a portion of the Series D Tranche B Term
Loans with the incurrence by any Credit Party of any long-term bank debt
financing having an effective interest cost or weighted average yield (excluding
any arrangement or commitment fees in connection therewith) that is less than
the effective interest cost for or weighted average yield of the Series D
Tranche B Term Loans, including without limitation, as may be effected through
any amendment to this Agreement relating to the effective interest cost for, or
weighted average yield of, the Series D Tranche B Term Loans.

 

5. Proposed Borrowing. In accordance with Section 2.25 of the Credit Agreement,
Borrower has previously delivered to Administrative Agent an executed Funding
Notice for Series D Tranche B Term Loans, requesting a proposed borrowing in the
principal amount of up to $1,300,000,000 (the “Proposed Borrowing”) on the date
hereof (the “Series D Tranche B Term Loan Funding Date”). Each New Term Loan
Lender shall make its Series D Tranche B Term Loan (other than such portion of
Series D Tranche B Term Loans which are Exchanged Series D Tranche B Term Loans)
available to Administrative Agent not later than 11:00 a.m. (New York City time)
on the date hereof, by wire transfer of same day funds in Dollars at the
Principal Office designated by Administrative Agent. Promptly upon receipt
thereof, Administrative Agent shall make the proceeds of the Series D Tranche B
Term Loans available to Borrower on the date hereof by causing an amount of same
day funds in Dollars equal to the proceeds of all such loans received by
Administrative Agent from New Term Loan Lenders to be credited to the account of
Borrower, at the Principal Office designated by Administrative Agent or to such
other account as may be designated in writing to Administrative Agent by
Borrower.

 

6. New Lenders. Each New Term Loan Lender (other than any New Term Loan Lender
that, immediately prior to the execution of this Agreement, is a “Lender” under
the Credit Agreement) acknowledges and agrees that upon its execution of this
Agreement its Series D Tranche B Term Loan Commitments shall be effective and
that such New Term Loan Lender shall become a “Lender” under, and for all
purposes of, the Credit Agreement and the other Credit Documents, and shall be
subject to and bound by the terms thereof, and shall perform all the obligations
of and shall have all rights of a Lender thereunder.

 

-3-



--------------------------------------------------------------------------------

7. Credit Agreement Governs. Series D Tranche B Term Loans shall be subject to
the provisions of the Credit Agreement and the other Credit Documents, except as
set forth in this Agreement, and shall constitute Tranche B Term Loans
thereunder. For the avoidance of doubt, Section 5 of this Agreement shall
supersede the final paragraph of Section 2.13(a) of the Credit Agreement with
respect to Series D Tranche B Term Loans.

 

8. Borrower’s Certifications. By its execution of this Agreement, the
undersigned officer, to the best of his or her knowledge, and Borrower hereby
certify that:

 

  i. The representations and warranties contained in the Credit Agreement and
the other Credit Documents are true and correct in all material respects on and
as of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date;

 

  ii. No event has occurred and is continuing or would result from the
consummation of the Proposed Borrowing contemplated hereby that would constitute
a Default or an Event of Default; and

 

  iii. Borrower has performed in all material respects all agreements and
satisfied all conditions which the Credit Agreement provides shall be performed
or satisfied by it on or before the date hereof in connection with the Proposed
Borrowing.

 

9. Borrower Covenants. By its execution of this Agreement, Borrower hereby
covenants that:

 

  i. Borrower shall deliver or cause to be delivered the following legal
opinions and documents: originally executed copies of the favorable written
opinions of (a) Skadden, Arps, Slate, Meagher & Flom LLP, U.S. counsel to the
Credit Parties, (b) Chancery Chambers, special Barbados counsel to the Credit
Parties, (c) Norton Rose Canada LLP, special Canadian counsel to the Credit
Parties, (d) Baker & McKenzie, special Luxembourg counsel to the Credit Parties,
(e) Conyers Dill & Pearman Limited, special Bermuda counsel to the Credit
Parties and (f) Arthur Cox, special Ireland counsel to the Credit Parties,
together with all other legal opinions and other documents reasonably requested
by Administrative Agent in connection with this Agreement.

 

  ii. Set forth on the attached Officers’ Certificate are the calculations (in
reasonable detail) demonstrating compliance, on a Pro Forma Basis after giving
effect to the New Term Loans and the application of the proceeds thereof, with
the financial tests described in Section 6.7 of the Credit Agreement as of the
last day of the most recently ended Fiscal Quarter after giving effect to such
New Term Loan Commitments.

 

10. Eligible Assignee. By its execution of this Agreement, each New Term Loan
Lender (other than any New Term Loan Lender that, immediately prior to the
execution of this Agreement, is a “Lender” under the Credit Agreement)
represents and warrants that it is an Eligible Assignee.

 

11. Notice. For purposes of the Credit Agreement, the initial notice address of
each New Term Loan Lender shall be as set forth below its signature below.

 

-4-



--------------------------------------------------------------------------------

12. Non-U.S. Lenders. For each New Term Loan Lender that is a Non-U.S. Lender,
delivered herewith to Administrative Agent are such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such New Term Loan Lender may be required to deliver to Administrative Agent
pursuant to subsection 2.20(d) of the Credit Agreement.

 

13. Recordation of the New Loans. Upon execution and delivery hereof,
Administrative Agent will record the Series D Tranche B Term Loans made by New
Term Loan Lenders pursuant hereto in the Register.

 

14. Reaffirmation.

 

  i. Each Credit Party hereby expressly acknowledges the terms of this Agreement
and reaffirms, as of the date hereof, the covenants and agreements contained in
each Credit Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Agreement and the transactions contemplated hereby.

 

  ii. Each Credit Party, by its signature below, hereby affirms and confirms
(a) its obligations under each of the Credit Documents to which it is a party,
and (b) the pledge of and/or grant of a security interest or hypothec in its
assets as Collateral to secure such Obligations, all as provided in the
Collateral Documents as originally executed, and acknowledges and agrees that
such guarantee, pledge and/or grant continue in full force and effect in respect
of, and to secure, such Obligations under the Credit Agreement and the other
Credit Documents.

 

  ii. Each Credit Party acknowledges and agrees that each of the Credit
Documents in existence as of the date hereof shall be henceforth read and
construed in accordance with and so as to give full force and effect to the
ratifications, confirmations, acknowledgements and agreements made herein.

 

15. Waiver. The New Term Loan Lenders party hereto, as applicable, waive the
payment of any breakage loss or expense under Section 2.18 of the Credit
Agreement in connection with the repayment or exchange into Series D Tranche B
Term Loans, as applicable, of Tranche B Term Loans, Series A Tranche B Term
Loans and/or Series B Tranche B Term Loans.

 

16. Interest. The repayment or exchange into Series D Tranche B Term Loans, as
applicable, of Tranche B Term Loans, Series A Tranche B Term Loans and/or Series
B Tranche B Term Loans, as applicable, will not affect the right of any Lender
to receive any accrued and unpaid interest with respect to the Tranche B Term
Loans, Series A Tranche B Term Loans and/or Series B Tranche B Term Loans, as
applicable all of which shall be paid by Borrower on the Series D Tranche B Term
Loan Funding Date.

 

17. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

 

18. Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof. It is understood and agreed that each
reference in each Credit Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended and supplemented hereby and that this Agreement is a Credit Document.

 

-5-



--------------------------------------------------------------------------------

19. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

20. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

21. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

[Remainder of page intentionally left blank]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

JPMORGAN CHASE BANK, N.A.,

TORONTO BRANCH, as a “New Term Loan Lender”

By:   /s/ Michael N. Tam Name:   Michael N. Tam

Title:

  Senior Vice President Notice Address: Attention: Telephone: Facsimile:  

 

S-1



--------------------------------------------------------------------------------

VALEANT PHARMACEUTICALS INTERNATIONAL, INC.

as Borrower

By:  

/s/ Rajiv De Silva

  Name:    Rajiv De Silva   Title:      President & Chief Operating Officer

VALEANT PHARMACEUTICALS INTERNATIONAL

as Guarantor

By:  

/s/ Rajiv De Silva

  Name:    Rajiv De Silva   Title:      President & Chief Operating Officer

ATON PHARMA, INC.

as Guarantor

By:  

/s/ Rajiv De Silva

  Name:    Rajiv De Silva   Title:      President & Chief Operating Officer

CORIA LABORATORIES, LTD.

as Guarantor

By:  

/s/ Rajiv De Silva

  Name:    Rajiv De Silva   Title:      President & Chief Operating Officer

DOW PHARMACEUTICAL SCIENCES, INC.

as Guarantor

By:  

/s/ Rajiv De Silva

  Name:    Rajiv De Silva   Title:      President & Chief Operating Officer

 

S-2



--------------------------------------------------------------------------------

VALEANT PHARMACEUTICALS NORTH AMERICA LLC

as Guarantor

By:  

/s/ Rajiv De Silva

  Name:    Rajiv De Silva   Title:      President

DR. LEWINN’S PRIVATE FORMULA INTERNATIONAL, INC.

as Guarantor

By:  

/s/ Rajiv De Silva

  Name:    Rajiv De Silva   Title:      President

OCEANSIDE PHARMACEUTICALS, INC.

as Guarantor

By:  

/s/ Rajiv De Silva

  Name:    Rajiv De Silva   Title:      President

PRINCETON PHARMA HOLDINGS, LLC

as Guarantor

By:  

/s/ Rajiv De Silva

  Name:    Rajiv De Silva   Title:      President

PRIVATE FORMULA CORP.

as Guarantor

By:  

/s/ Rajiv De Silva

  Name:    Rajiv De Silva   Title:      President

 

S-3



--------------------------------------------------------------------------------

RENAUD SKIN CARE LABORATORIES, INC. as Guarantor By:   /s/ Rajiv De Silva  
Name:    Rajiv De Silva   Title:      President VALEANT BIOMEDICALS, INC. as
Guarantor By:   /s/ Rajiv De Silva   Name:    Rajiv De Silva  
Title:      President BIOVAIL AMERICAS CORP. as Guarantor By:   /s/ Rajiv De
Silva   Name:    Rajiv De Silva   Title:      President PRESTWICK
PHARMACEUTICALS, INC. as Guarantor By:   /s/ Rajiv De Silva   Name:    Rajiv De
Silva   Title:      President

 

S-4



--------------------------------------------------------------------------------

ORAPHARMA, INC. as Guarantor By:   /s/ Steve Sembler   Name:    Steve Sembler  
Title:      Chief Commercial Officer ORAPHARMA TOPCO HOLDINGS, INC. as Guarantor
By:   /s/ Howard B. Schiller   Name:    Howard B. Schiller  
Title:      EVP, Chief Financial Officer & Treasurer

 

S-5



--------------------------------------------------------------------------------

 

VALEANT HOLDINGS (BARBADOS) SRL as Guarantor By:   /s/ Mauricio Zavala   Name:
Mauricio Zavala   Title: Manager & Assistant Secretary HYTHE PROPERTY
INCORPORATED as Guarantor By:   /s/ Richard K. Masterson   Name: Richard K.
Masterson   Title: President & Chief Operating Officer VALEANT PHARMACEUTICALS
HOLDINGS (BARBADOS) SRL as Guarantor By:   /s/ Mauricio Zavala   Name: Mauricio
Zavala   Title: Manager & Assistant Secretary

 

S-6



--------------------------------------------------------------------------------

 

VALEANT INTERNATIONAL BERMUDA

as Guarantor

By:

  /s/ Simon Payne   Name: Simon Payne   Title: Director

 

VALEANT PHARMACEUTICALS HOLDINGS BERMUDA

as Guarantor

By:

  /s/ Simon Payne   Name: Simon Payne   Title: Director

 

VALEANT PHARMACEUTICALS NOMINEE

BERMUDA

as Guarantor

By:

  /s/ Simon Payne   Name: Simon Payne   Title: Director

 

S-7



--------------------------------------------------------------------------------

VALEANT CANADA GP LIMITED as Guarantor By:  

/s/ Robert R. Chai-Onn

  Name: Robert R. Chai-Onn   Title: Vice President
VALEANT CANADA LP by its sole general partner, VALEANT CANADA GP LIMITED as
Guarantor

By:

 

/s/ Robert R. Chai-Onn

  Name: Robert R. Chai-Onn   Title: Director V-BAC HOLDING CORP.

as Guarantor

By:  

/s/ Robert R. Chai-Onn

  Name: Robert R. Chai-Onn   Title: Vice President

 

S-8



--------------------------------------------------------------------------------

VALEANT PHARMACEUTICALS IRELAND as Guarantor

By:

 

/s/ Graham Jackson

  Name: Graham Jackson   Title: Director

 

S-1



--------------------------------------------------------------------------------

BIOVAIL INTERNATIONAL S.À R.L. as Guarantor By:   /s/ Kuy Ly Ang   Name: Kuy Ly
Ang   Title: Manager VALEANT PHARMACEUTICALS LUXEMBOURG S.À R.L. as Guarantor
By:   /s/ Kuy Ly Ang   Name: Kuy Ly Ang   Title: Manager

 

S-2



--------------------------------------------------------------------------------

PHARMASWISS SA as Guarantor By:   /s/ Matthias Courvoisier   Name: Matthias
Courvoisier   Title: Director

 

S-1



--------------------------------------------------------------------------------

Signed by   

Valeant Holdco 2 Pty Ltd (ACN 154 341 367)

as Guarantor

in accordance with section 127 of the Corporations Act 2001 by two directors:

/s/ Robert Chai-Onn    /s/ Rajiv De Silva

 

  

 

Signature of director    Signature of director Robert Chai-Onn    Rajiv De Silva

 

  

 

Name of director (please print)    Name of director (please print)

 

Signed by   

Wirra Holdings Pty Limited (ACN 122 216 577)

as Guarantor

in accordance with section 127 of the Corporations Act 2001 by two directors:

/s/ Robert Chai-Onn    /s/ Howard B. Schiller

 

  

 

Signature of director    Signature of director Robert Chai-Onn    Howard B.
Schiller

 

  

 

Name of director (please print)    Name of director (please print)

 

S-2



--------------------------------------------------------------------------------

Signed by   

Wirra Operations Pty Limited (ACN 122 250 088)

as Guarantor

in accordance with section 127 of the Corporations Act 2001 by two directors:

/s/ Robert Chai-Onn    /s/ Howard B. Schiller

 

  

 

Signature of director    Signature of director Robert Chai-Onn    Howard B.
Schiller

 

  

 

Name of director (please print)    Name of director (please print)

 

Signed by   

iNova Pharmaceuticals (Australia) Pty Limited (ACN 000 222 408)

as Guarantor

in accordance with section 127 of the Corporations Act 2001 by two directors:

/s/ Robert Chai-Onn    /s/ Howard B. Schiller

 

  

 

Signature of director    Signature of director Robert Chai-Onn    Howard B.
Schiller

 

  

 

Name of director (please print)    Name of director (please print)

 

Signed by   

iNova Sub Pty Limited (ACN 134 398 815)

as Guarantor

in accordance with section 127 of the Corporations Act 2001 by two directors:

/s/ Robert Chai-Onn    /s/ Howard B. Schiller

 

  

 

Signature of director    Signature of director Robert Chai-Onn    Howard B.
Schiller

 

  

 

Name of director (please print)    Name of director (please print)

 

S-3



--------------------------------------------------------------------------------

Signed by

Wirra IP Pty Limited (ACN 122 536 350)

as Guarantor

in accordance with section 127 of the Corporations Act 2001 by two directors:

 

/s/ Robert Chai-Onn

  

/s/ Howard B. Schiller

Signature of director    Signature of director Robert Chai-Onn    Howard B.
Schiller

 

  

 

Name of director (please print)    Name of director (please print)

 

 

S-4



--------------------------------------------------------------------------------

Consented to by:

 

GOLDMAN SACHS LENDING PARTNERS LLC

As Administrative Agent and Collateral Agent By:  

/s/ Robert Ehudin

        Authorized Signatory

 

S-5



--------------------------------------------------------------------------------

SCHEDULE A

TO JOINDER AGREEMENT

 

Name of Lender

  

Type of Commitment

  

Amount

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

   Series D Tranche B Term Loan Commitment    $359,666,692.26                   
  

 

      Total: $359,666,692.26                      

 



--------------------------------------------------------------------------------

EXHIBIT A

TO JOINDER AGREEMENT

FORM OF CASHLESS SETTLEMENT ELECTION

CASHLESS SETTLEMENT ELECTION (this “Election”) pursuant to Joinder Agreement to
that certain Third Amended and Restated Credit and Guaranty Agreement, dated as
of February 13, 2012, as amended by Amendment No. 1, dated as of March 6, 2012,
by Amendment No. 2, dated as of September 10, 2012, by the Joinder Agreement,
dated as of June 14, 2012, by the Joinder Agreement, dated as of July 9, 2012,
and by the Joinder Agreement, dated as of September 11, 2012 (as it may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Credit Agreement, the terms defined therein and not otherwise defined
herein being used herein as therein defined), by and among Borrower, certain
Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from time to
time, GSLP, J.P. Morgan Securities LLC and Morgan Stanley Senior Funding, Inc.
(“Morgan Stanley”), as Joint Lead Arrangers and Joint Bookrunners, JPMorgan
Chase Bank, N.A. (“JPMorgan”) and Morgan Stanley, as Co-Syndication Agents,
JPMorgan, as Issuing Bank, GSLP, as Administrative Agent and Collateral Agent,
and the other Agents party thereto.

Tranche B Term Loan Lenders, Series A Tranche B Term Loan Lenders and/or Series
B Tranche B Term Loan Lenders (check applicable option(s))

(A) The undersigned Tranche B Term Loan Lender hereby irrevocably and
unconditionally consents as follows:

Cashless Settlement Option

 

  ¨ to convert 100% of the outstanding principal amount of the Tranche B Term
Loan held by such Lender (or such lesser amount allocated to such Lender by the
Joint Lead Arrangers) into a Series D Tranche B Loan in a like principal amount
on a dollar for dollar basis.

(B) The undersigned Series A Tranche B Term Loan Lender hereby irrevocably and
unconditionally consents as follows:

Cashless Settlement Option

 

  ¨ to convert 100% of the outstanding principal amount of the Series A Tranche
B Term Loan held by such Lender (or such lesser amount allocated to such Lender
by the Joint Lead Arrangers) into a Series D Tranche B Loan in a like principal
amount on a dollar for dollar basis.

(C) The undersigned Series B Tranche B Term Loan Lender hereby irrevocably and
unconditionally consents as follows:

Cashless Settlement Option

 

  ¨ to convert 100% of the outstanding principal amount of the Series B Tranche
B Term Loan held by such Lender (or such lesser amount allocated to such Lender
by the Joint Lead Arrangers) into a Series D Tranche B Loan in a like principal
amount on a dollar for dollar basis.

 

S-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Election to be executed and
delivered by a duly authorized officer.

 

Date:                    , 2012     ,

as a Lender (type name of the legal entity)

By:

     

Name:

 

Title:

If a second signature is necessary:

By:

     

Name:

 

Title:

 

S-3